Mary Ellen Barbera, Chief Judge
Upon consideration of the Petition for Reinstatement of David Eugene Bocchino and the responses filed thereto, in the above captioned case, it is this 12th day of December, 2018,
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby, GRANTED, and the petitioner, David Eugene Bocchino, be, and is hereby, reinstated to the practice of law in this State; and it is further
ORDERED, that the Clerk of the Court shall replace the name of David Eugene Bocchino upon the register of attorneys entitled to practice law in this State and certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this state.